Title: To George Washington from Alexander Martin, 10 October 1781
From: Martin, Alexander
To: Washington, George


                  
                     Sir,
                     Williamsborough North Carolina Octr 10th 1781
                  
                  I am sorry to acquaint your Excellency that Governor Burke the 12th of September last was surprized and taken by a party of three hundred Tories at Hillsborough, and immediately born off to Wilmington where the British have had a Post of some Strength for a considerable Time.  They had, it seems, concerted their plan with Address in marching one hundred and fifty Miles on Horseback thro’ Swams and byways undiscovered untill they effected their Purpose.
                  As the Government of this State, for the Time being, hath devolved on me as Speaker of the Senate, I have to request Your Excellency’s Interposition with Lord Cornwallis to have the Governor admitted on parole to his Home, until an Exchange be negotiated for him.
                  Inclosed Your Excellency hath a Letter addressed to his Lordship on this Subject, and remonstrating again Major Craig’s Conduct in detaining a number of good Citizens of this State taken at their Homes without arms before and since the Cartel refered to therein and are now in prison Ships labouring under every Distress.
                  If your Excellency condescends to have any Intercourse with Lord Cornwallis in his present Situation, and Approves of my Application at this Time, please to favour the State with a Flag for this purpose, together with a Letter to his Lordship on the above Subject.
                  I have to inform Your Excellency that a respectable Body of Militia have lately marched against the Banditti of Villains, and if they had Arms equal to their Inclinations now to use them I flatter myself the public peace would soon be restored in this State.
                  Major Craige hath about five hundred British in Wilmington and is secured with five Redoubts against which Cannon ought to operate, of which we have none; two British Gallies and a Frigate lie in the River Cape Fear, which might be safely Captured could the French Admiral spare some proper Vessels, to wit a few Gallies that could run up the River.  Craige will be distressed for provision as the Militia will soon circumscribe his Bounds to a small Compass, and must fall thro’ Hunger if his Vessels were once taken.
                  This matter I submit to Your Excellency that if consistant with the plan of your present Operations against the Enemy, that You will pledge to interpose with the French Admiral in our behalf and have the above Measure carried into Effect.  However should Cornwallis fall into your Excellencys Power, which the American World with the most ardent Expectations are daily looking for, We soon shall be rid of all our Incumbrances from Major Craige and his Abettors.  I have the Honour to be with the most perfect Esteem and Respect Your Excellency’s Most obedient Humble Servant
                  
                     Alex: Martin
                  
               